Citation Nr: 9923099	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
acromioclavicular separation, right shoulder (minor), with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for eczema of the 
left hand with postoperative warts, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1971, from March 1972 to December 1974, and from October 1978 
to January 1980.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

At his request, the veteran was scheduled for a travel board 
hearing at the RO in November 1998, but he did not appear for 
the hearing.  


REMAND

It is argued by the veteran and his representative that the 
disabilities at issue here involving the veteran's right 
shoulder and left hand have become worse warranting increased 
compensation under the applicable schedular rating criteria; 
that pain is a primary symptom of both disabilities; and that 
recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) require further development of the 
clinical evidence.  

A veteran's claim that a service-connected condition has 
become more severe is well grounded where the condition has 
previously been service connected and rated, and the veteran 
subsequently asserts that higher rating is justified due to 
increase in severity since the original rating. See Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992) and Caffrey v. Brown, 6 
Vet.App. 377 (1994).  

When evaluating a service-connected disability involving the 
musculoskeletal system, adequate consideration must be given 
to whether the rating addresses functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Section 4.40 provides that it is essential that any 
examination on which the ratings are based adequately portray 
any functional loss which may be due to pain.  In other words 
the impact of the pain must be considered in making a rating 
determination. See: Johnson v. Brown, 9 Vet.App. 7, 11 (1996) 
and Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

It does not appear that either examiner had access to the 
veteran's claims folders during VA examinations in January 
1998.  Also, neither examiner discussed the impact of the 
service-connected disabilities on the veteran's industrial 
ability.  The duty to assist the veteran includes the duty to 
develop the pertinent facts by conducting a current and 
thorough medical examination when indicated by the 
circumstances of the case. See 38 C.F.R. § 3.159 (1998); see 
also Waddell v. Brown, 5 Vet.App. 454 (1993).  For the 
reasons discussed above, the Board finds that additional 
examinations are necessary prior to a decision on the merits.  

Furthermore, a review of the record does not reflect that the 
RO expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service for consideration of the assignment of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(1998).  

Inquiry should be made to determine if the veteran has 
received any pertinent medical treatment recently to ensure 
that the record is complete and that the veteran has been 
accorded every administrative consideration.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide a list of all medical treatment 
and/or examinations that he has received 
for right shoulder and left hand 
disabilities since 1996.  He should be 
asked to complete the necessary 
authorizations for release of private 
information to the VA, if necessary.  The 
RO should obtain all records from the 
sources reported by the veteran that are 
not already in the claims file.  Any 
records of VA inpatient and outpatient 
medical treatment should be obtained and 
associated with the claims folder.  If 
any private treatment is reported and the 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1998).

2.  Once the above list has been 
submitted and the records have been 
obtained and associated with the claims 
folder, the veteran should be scheduled 
for a comprehensive orthopedic 
examination by VA for the purpose of 
determining the nature and degree of 
severity of the service connected right 
shoulder disability.  All required tests 
and special studies to include 
neurological studies and x-rays of 
affected joints should be conducted.  The 
claims folders and a copy of this remand 
must also be made available to and 
reviewed by the examiner.  The 
examination should specifically address 
the extent of functional impairment 
attributable to all of the veteran's 
right shoulder pathology.  The examiner 
should conduct range of motion testing.  
The examiner should note the range of 
motion in degrees and should state what 
is considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should describe whether any 
existing pain, tingling or numbness 
significantly limits the veteran's 
functional ability during flare-ups or 
when the right shoulder is used 
repeatedly. See DeLuca v. Brown, 8 
Vet.App. 202 (1995); See 38 C.F.R. § 4.40 
(1998) (functional loss may be due to 
pain, supported by adequate pathology.)  
All pertinent symptomatology and findings 
should be reported in detail.  The degree 
of industrial impairment related to the 
disability must be described.  The 
factors upon which the opinions are based 
must be set forth.  The report of 
examination, which should be typed, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folders. 

3.  The veteran should also be scheduled 
for a comprehensive dermatologic 
examination by VA for the purpose of 
determining the nature and degree of 
severity of the service connected left 
hand disability.  All required tests and 
special studies should be completed.  The 
claims folders and a copy of this remand 
must also be made available to and 
reviewed by the dermatologic examiner.  
The examination should specifically 
address the extent of functional 
impairment attributable to the veteran's 
left hand pathology, including impairment 
due to pain, if any.  The examiner should 
also note whether there is evidence of 
constant itching or extensive lesions.  
The degree of industrial impairment 
related to the disability must be 
described.  The data upon which all 
opinions are based must be set forth.  
All pertinent symptomatology and findings 
should be reported in detail.  The report 
of examination, which should be typed, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folders. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include adequate responses 
to the specific opinions requested, it is 
incumbent upon the rating board to return 
any report to the examiner as inadequate 
for evaluation purposes. See 38 C.F.R. § 
4.2 (1997); and Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  If the veteran's claims for increased 
disability evaluations remain denied, the 
RO should then consider whether the 
veteran's case should be submitted to the 
Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for consideration of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(1998).

6.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status. See Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992); Booth v. 
Brown, 8 Vet.App. 109 (1995); and Falzone 
v. Brown, 8 Vet.App. 398 (1995).

After completion of the above development, the RO should 
provide the veteran and his representative with a 
Supplemental Statement of the Case.  They should be afforded 
the appropriate amount of time to respond thereto.  Then, the 
entire claims files should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).   


